                      Case 4:09-cr-00316-LGW-CLR Document 79 Filed 04/27/20 Page 1 of 2

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations



                                         UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                           SAVANNAH DIVISION
               UNITED STATES OF AMERICA                                     )        JUDGMENT IN A CRIMINAL CASE
                                                                            )        (For Revocation of Probation or Supervised Release)
                                  v.                                        )
                                                                            )
                      Paul Jerome Simmons                                   )        Case Number:               4:09CR00316-1
                                                                            )
                                                                            )        USM Number:                14410-021
                                                                            )
                                                                                     Attilio J. Balbo
                                                                                     Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬admitted guilt to violations of mandatory, standard, and special conditions of the term of supervision.
‫ ܆‬was found in violation of condition(s) ______________________ after denial of guilt.

The defendant is adjudicated guilty of these violations:

 Violation Number          Nature of Violation                                                                                       Violation Ended

           1               The defendant committed another federal, state, or local crime (mandatory condition).                      March 30, 2019
           2               The defendant illegally possessed a controlled substance (mandatory condition).                            March 30, 2019
           3               The defendant purchased, possessed, used, distributed, or administered a controlled                        March 30, 2019
                           substance or paraphernalia related to a controlled substance (standard condition).
           4               The defendant failed to participate in a program of treatment for drug and alcohol                         March 2, 2020
                           abuse (special condition).

         The defendant is sentenced as provided in page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
‫ ܆‬The defendant has not violated condition(s)                                                      and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            April 23, 2020
Last Four Digits of Defendant’s Soc. Sec. No: 0569                          Date of Imposition
                                                                                            on
                                                                                             n ooff Ju
                                                                                                    JJudgment
                                                                                                       dgment



Defendant’s Year of Birth: 1980
                                                                            Signature
                                                                            Sign
                                                                               naatture of Judge


City and State of Defendant’s Residence:
                                                                            LISA GODBEY WOOD
Hinesville, Georgia                                                         UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge



                                                                            Date
GAS 245D
                     Case 4:09-cr-00316-LGW-CLR Document 79 Filed 04/27/20 Page 2 of 2
                    (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 2 of 2
DEFENDANT:                 Paul Jerome Simmons
CASE NUMBER:               4:09CR00316-1


                                                                 IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 24 months




     ‫܆‬     The Court makes the following recommendations to the Bureau of Prisons:




     ‫܈‬     The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬     The defendant shall surrender to the United States Marshal for this district:

         ‫܆‬     at                                  ‫܆‬          a.m.     ‫܆‬       p.m. on                                       .

         ‫܆‬     as notified by the United States Marshal.

     ‫܆‬     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ‫܆‬     before 2 p.m. on                                                  .

         ‫܆‬     as notified by the United States Marshal.

         ‫܆‬     as notified by the Probation or Pretrial Services Office.


                                                                         RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                              to

at                                                      , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                                 By
                                                                                                    DEPUTY UNITED STATES MARSHAL
